Deny Writ and Opinion Filed September 18, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01184-CV

                            IN RE JAMES M. FISHER II, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-22733

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       Relator contends the trial judge erred in awarding real party in interest interim attorney’s

fees. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator=s petition for writ of mandamus and LIFT

the stay imposed by our order of August 29, 2013.




131184F.P05
                                                    KERRY P. FITZGERALD
                                                    JUSTICE